          Case 1:19-cv-01169-DLC Document 57 Filed 11/08/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRAVIER PRODUCTIONS, INC., and                       Case No. 1:19-CV-01169-DLC
WOODY ALLEN,

                       Plaintiffs,

       – against –

AMAZON CONTENT SERVICES, LLC, and
AMAZON STUDIOS, LLC,

                       Defendants.


STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel, that the above-captioned action is voluntarily dismissed with

prejudice against all defendants, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).


Dated: New York, New York                             Dated: Los Angeles, California
       November 8, 2019                                      November 8, 2019

 QUINN EMANUEL URQUHART &                             HUESTON HENNIGAN LLP
  SULLIVAN, LLP

     /s/ Julia M. Beskin                                /s/ Robert N. Klieger
 Julia M. Beskin                                      Moez M. Kaba
 juliabeskin@quinnemanuel.com                         mkaba@hueston.com
 Jomaire Crawford                                     Robert N. Klieger (pro hac vice)
 jomairecrawford@quinnemanuel.com                     rklieger@hueston.com
 Donald J. Reinhard, II                               523 West 6th Street, Suite 400
 donaldreinhard@quinnemanuel.com                      Los Angeles, California 90014
 51 Madison Avenue, 22nd Floor                        (213) 788-4340 (tel.)
 New York, New York 10010
 (212) 849-7000 (tel.)
 (212) 849-7100 (fax)                                 Attorneys for Defendants Amazon Content
                                                      Services, LLC and Amazon Studios, LLC
 John B. Quinn
 johnquinn@quinnemanuel.com
 Gary E. Gans (pro hac vice)
 garygans@quinnemanuel.com

08510-00001/11111666.1                           1
        Case 1:19-cv-01169-DLC Document 57 Filed 11/08/19 Page 2 of 2




865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
(213) 443-3000 (tel.)
(213) 443-3100 (fax)

Attorneys for Plaintiffs Gravier Productions,
Inc. and Woody Allen


IT IS SO ORDERED.


Dated: New York, New York
       November ______, 2019



                                                    ________________________________
                                                          Hon. Denise L. Cote




08510-00001/11111666.1                          2
